IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-10863
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANTONIO BELTRAN CEDILLO,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CR-118-D
                      --------------------
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Antionio Beltran Cedillo appeals his conviction and 79-month

sentence following his plea of guilty to attempted illegal

reentry after deportation in violation of 8 U.S.C. § 1326.

Cedillo argues that the felony conviction that resulted in his

increased sentence under 8 U.S.C. § 1326(b)(2) was an element of

the offense that should have been charged in the indictment, that

he should have been required to admit to in the factual resume,

and about which the district court should have admonished him

during his guilty plea.    He acknowledges that his argument is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10863
                                -2-

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but he seeks to preserve the issue for Supreme Court

review in light of Apprendi v. New Jersey, 120 S. Ct. 2348

(2000).   Apprendi did not overrule Almendarez-Torres.   See

Apprendi, 120 S. Ct. at 2361-62 & n.15; United States v. Dabeit,

231 F.3d 979, 984 (5th Cir. 2000), petition for cert. filed (U.S.

Jan. 26, 2001)(No. 00-8299).   Cedillo’s argument is foreclosed.

See Almendarez-Torres, 523 U.S. at 235.   Accordingly, Cedillo’s

conviction and sentence are AFFIRMED.